DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
                             REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species Election (I) – the polyamide molding compound selected from
Compound comprising components (A) and (B), and
Compound comprising components (A), (B) and (C);
Species Election (II) – the amorphous copolyamide comprising monomers (a1), (a2), (a3) and (a4); and
 Species Election (III) – the partially crystalline polyamide selected from the species per claim 16. 
elect a single species for each Species Election (I), (II) and (III) to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claim 16. The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The species lack unity of invention because even though the inventions of these groups require the technical feature of components (A) and (B), this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of, e.g., U.S. 2018/0171074 disclosing an amorphous copolyamide and semi-crystalline polyamide meeting the presently claimed requirements. 
During a telephone conversation with Xavier Pillai on September 30, 2021 a provisional election was made with traverse to prosecute the species compound comprising components (A) and (B), wherein component (A) is formed from 1,6-hexamethylene diamine (a1), MACM (a2), terephthalic acid (a3) and dodecanedioic acid (a4) and component (B) is PA612.  Affirmation of this election must be made by applicant in replying to this Office action.  
Claims 21 and 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on September 30, 2021.
                               Claim Rejections - 35 USC § 112
Claims 16-20 and 23-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 16, line 1, the recitation “comprising components (A) to (C)” is indefinite for the embodiment wherein (C) is not present.
In claim 16, “mixtures thereof” defining component (B) is redundant to the antecedently-recited “at least one”.
In claim 16, it is unclear how the “additive” (C) differs from components (A) and (B).
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 16-20 and 23-35 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2018/0171074 (Wiedemann) in view of U.S. 2017/0183140 (Sutterlin).
Wiedemann discloses a polyamide molding composition comprising:
50 to 100 wt.% of a transparent copolyamide (embraces Applicants’ amorphous copolyamide (A)) composed of 
(a1) 55 to 77 mol% of an acyclic, aliphatic diamine having 5-10 carbon atoms (embraces Applicants’ (a1) acyclic, aliphatic diamine having 6-10 carbon atoms and content thereof);
(a2) 23 to 45 mol% of a cycloaliphatic diamine having 6-36 carbon atoms (meets Applicants’ (a2) cycloaliphatic diamine and content thereof);
(a3) 40 to 80 mol% of an aromatic dicarboxylic acid (meets Applicants’ (a3) aromatic dicarboxylic acid and content thereof); and
(a4) 20 to 60 mol% of an acyclic, aliphatic dicarboxylic acid having 8-16 carbon atoms (meets Applicants’ (a4) acyclic, aliphatic dicarboxylic acid and content thereof), wherein (a1) and (a2) are based on the entirety of the diamines used and (a3) and (a4) are based on the entirety of the dicarboxylic acids used; and
0.1 to 40 mol% of an additive inclusive of aliphatic polyamides (generically embraces Applicants’ partially crystalline polyamide (B)),
(e.g., abstract, [0010-0017], [0049], [0054], examples, claims).
Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297.  
As to claims 17 and 18, it would have been within the purview of one having ordinary skill in the art to determine the appropriate amounts of amorphous copolyamide and aliphatic polyamide within the prescribed contents set forth by Wiedemann in accordance with the ultimate properties desired.  In this regard, Wiedemann discloses 0.5 to 20 wt.% as a preferred amount for the polyamide additive [0049].
As to claims 26 and 27, the presence of component (C) is not required.
As to claim 30, it is within the purview of Wiedemann’s inventive disclosure to employ just one amorphous copolyamide in combination with just one aliphatic polyamide.

As to claims 33-35, Wiedemann discloses the production of similar-such molded articles.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-20 and 23-35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-32 of copending Application No. 16/595,559 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims are directed to a similarly-constituted polyamide molding compound comprising (A) 55 to 97 wt.% of an amorphous copolyamide meeting the presently claimed component (A),  (B) 3 to 22 wt.% of a styrene-based block copolymer meeting the presently claimed component (C) and (C) up to 15 wt.% of PA 6/12 or PA612 meeting the presently claimed component (B).  It would have been within the purview of one having ordinary skill in the art to use a maximum of 20 wt.% of the styrene-based triblock copolymer, corresponding to presently clamed additive (C).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA L. WOODWARD/Primary Examiner, Art Unit 1765